DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 remain pending in the application.
Claims 1-18 are rejected under 35 U.S.C. 112(b).
Claims 1-18 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 4/20/2021 has been entered. 
Applicant’s amendments to claims 1, 3-7, 9-13, and 15-18 have overcome the objection previously set forth in the Non-Final Office Action mailed 01/29/2021. The objections to claims 1, 3-7, 9-13, and 15-18 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive due to further issues introduced by the amendments to claims 1-18. As such, rejections of claims 1-18 under 35. U.S.C. 112(b) are presented below. 
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 7, and 13.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references. Note, Examiner presents a new grounds of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 7, and 13 recite “determine, starting at a lowest level of a query operator tree representation of a query of data stored in one or more table partitions within a plurality of operator execution locations for a first partitioned physical query operator in  the query operator tree a partition-wise placement cost based on a cost of each table partition associated with the first partitioned physical query operator and a partition-wise placement cost of any child physical query operator of the first partitioned physical query operator, the first partitioned physical query operator operating on the one or more table partitions within the plurality of operator execution locations and the partition-wise placement cost for each partition including a cost for each of the plurality of operator execution locations and a transfer cost for the first partitioned physical query operator.” It is not clear what is “the determine a placement cost for the first partitioned physical query operator for each of the plurality of operator execution locations based on a consolidation of the determined partition-wise placement cost for the first partitioned physical query operator.” It is not clear what the distinction is between a partition-wise placement cost and a placement cost. They are both recited to be determined “for the first partitioned physical query operator” and the placement cost is recited to be “a consolidation of the determined partition-wise placement cost”. The claims further recite “determine, for a logical query operator associated with the first partitioned physical query operator, a merged placement cost for each of the plurality of operator execution locations, the merged placement including an indication of the physical query operator having a lowest cost 2Application No.: 16/373,950Amendment and Response to January 29, 2021 Non-Final Office Actionwith and without the transfer cost of the partition-wise placement cost for the first logical query operator.” There is confusion in antecedent basis for “the merged placement”. Applicant may have intended “the merged placement cost”. Further, it is not clear what “a lowest cost” is, as there are many costs recited prior in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claims 2, 8, and 14 recite “the second merged placement including an indication of the physical query operator having a lowest cost with and without the transfer cost of the partition-wise placement cost for the second logical query operator.” There is confusion in antecedent basis for “the second merged placement”. Applicant may have intended “the second merged placement cost”. Further, it is not clear what “a lowest cost” is, as there are many costs recited prior in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claims 3, 9, and 15 recite “determine, for a second partitioned physical query operator in the query operator tree … a third partition-wise placement cost based on a cost of each table partition associated with the second partitioned physical query operator and the partition-wise placement cost of the first partitioned physical query operator, the second partitioned physical query operator operating on the one or more table partitions within the plurality of operator execution locations and the partition-wise placement cost for each partition including a cost for each of the plurality of operator execution locations and a transfer cost for the second partitioned physical query operator.” It is not clear what is “the partition-wise placement cost for each partition”, since prior in the claim a partition-wise placement cost was determined for “for a second partitioned physical query operator”. Further, there is confusion in antecedent basis for “the partition-wise placement cost for each partition” since “a partition-wise placement cost” was determined already for a first partitioned physical query operator in parent claim 1, 7, and 13, respectively. Additionally, it is not clear what “a cost of each table partition” is. The specification does not provide clarification on what a cost of each table partition is, nor how such a cost is determined. The claims further recite “determine a third placement cost for the second partitioned physical query operator physical query operator for each of the plurality of operator execution locations based on a consolidation of the determined third partition-wise placement cost for the second partitioned physical query operator.” It is not clear what the distinction is between a partition-wise placement cost and a placement cost. They are both recited to be determined “for the second partitioned physical query operator” and the placement cost is recited to be “a consolidation of the determined partition-wise placement cost”. The claims further recite “determine, for a third logical query operator associated with the second partitioned physical query operator, a second merged placement cost for each of the plurality of operator execution locations, the second merged placement including an indication of the physical query operator having a lowest cost with and without the transfer cost”. Additionally, there is confusion in antecedent basis as “a second merged placement cost” was also determined “for a second logical query operator” in parent claim 2, 8, and 14, respectively. As such, it is not clear whether “the second merged placement” refers to a second merged placement cost determined for a second logical query operator, or to a second merged placement cost determined for a third logical query operator. Further, it is not clear what “a lowest cost” is, as there are many costs recited prior in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claims 4, 10, and 16 recite “determine, for a third partitioned physical query operator… a fourth partition-wise placement cost based on a cost of each table partition… the fourth partition-wise placement cost for each partition including a cost for each of the plurality of operator execution locations.” It is not clear what is “the fourth partition-wise placement cost for each partition”, since prior in the claim a fourth partition-wise placement cost was determined for “for a third partitioned physical query operator”. Additionally, it is not clear what “a cost of each table partition” is. The specification does not provide clarification on what a cost of each table partition is, nor how such a cost is determined. The claims further recite “determine a fourth placement cost for the third partitioned physical query operator for each of the plurality of operator execution locations based on the determined fourth partition-wise placement cost”. It is not clear what the distinction is between a fourth placement cost and a fourth partition-wise placement cost. The claims further recite “determine one of the first partitioned physical query operator and the third partitioned physical query operator to execute the logical query operator based on the merged placement cost for the first partitioned physical query operator and the third partitioned physical query operator by traversing the query operator tree the lowest cost is selected to execute the logical query operator.” There is lack of antecedent basis for a merged placement cost for the third partitioned physical query operator. Further, it is not clear what “a lowest cost” is, as there are many costs recited prior in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claims 5, 11, and 17 recite “determine, for a second partitioned physical query operator… a second partition-wise placement cost based on a cost of each table partition… the partition-wise placement cost for each partition including a cost for each of the plurality of operator execution location…” It is not clear what is “the partition-wise placement cost for each partition”, since prior in the claim a second partition-wise placement cost was determined for “for a second partitioned physical query operator”. Further, there is confusion in antecedent basis for “the partition-wise placement cost for each partition” since “a partition-wise placement cost” was determined already for a first partitioned physical query operator in parent claim 1, 7, and 13, respectively. Additionally, it is not clear what “a cost of each table partition” is. The specification does not provide clarification on what a cost of each table partition is, nor how such a cost is determined. The claims further recite “determine a second placement cost for the second partitioned physical query operator … based on a consolidation of the determined second partition-wise placement cost for the second partitioned physical query operator.” It is not clear what the distinction is between a second placement cost and a second partition-wise placement cost. The claims further recite “determine, for a second logical query operator associated with the second partitioned physical query operator, a second merged placement cost … the second merged placement including an indication of the physical query operator having a lowest cost with and without the transfer cost of the second partition-wise placement cost.” There is confusion in antecedent cost”. Further, it is not clear what “a lowest cost” is, as there are many costs recited prior in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claims 6, 12, and 18 recite “determine, for a second partitioned physical query operator…a second partition-wise placement cost based on a cost of each table partition.” It is not clear what “a cost of each table partition” is. The specification does not provide clarification on what a cost of each table partition is, nor how such a cost is determined. The claims further recite “determine a second placement cost for the second partitioned physical query operator … based on a consolidation of the determined second partition-wise placement cost for the first partitioned physical query operator.” It is not clear what the distinction is between a second placement cost and a second partition-wise placement cost. Further, there is a lack of antecedent basis for “the determined second partition-wise placement cost for the first partitioned physical query operator” since a second partition-wise placement cost is determined for the second partitioned physical query operator. The claims further recite “determine one of the first partitioned physical query operator and the second partitioned physical query operator to execute the logical query operator based on the merged placement 6Application No.: 16/373,950Amendment and Response to January 29, 2021 Non-Final Office Actioncost …wherein the first partitioned physical query operator and the second partitioned physical query operator determined to have the lowest cost is selected to execute the logical query operator.”  It is not clear what “a lowest cost” is, as there are many costs recited prior in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


	Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0149442) and Shankar et al. (US 2014/0164353).

Claims 1-18, as far as Examiner can understand in light of the numerous indefiniteness issues outlined prior, are shown to be taught by the following references.
Kim et al., in the analogous field of query processing, teaches a method of query optimization for improved selection of node locations for performing operations in a distributed database. Multiple sub-plans include different distributions of node locations of a plurality of operators among the plurality of nodes. An optimal plan having a lowest total minimum global cost is selected from the multiple sub-plans (¶ [0005]). The method can also include tracking, for each operator of the plurality of operators, at least one of a best sub-tree cost for each node location, child locations corresponding to the best sub-tree costs; and child plans corresponding to the best sub-tree costs (¶ [0033]). 
However, Kim et al. does not explicitly teach performing both top-down and bottom-up query optimization that includes cost estimation related to a partition.
Shankar et al., in the analogous field of query optimization, teaches performing both top-down and bottom-up query optimization (abstract). Shankar et al. additionally teaches performing cost estimation related to a partition (Determining a cost can be based on, for example, the type of logical operation, added movement operators, and partitioning column, ¶ [0065]).
.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        07/30/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156